DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claims 3 and 15 state “a pressure sensor”, which is not shown in the figures.
(ii)	Claims 9 and 21 state “antennas”, which is not shown in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 3-7 and 15-16 are objected to because of the following informalities:  
	Claim 3 at line 3 needs to be changed from “a user device associated the with user” to “a user device associated with the user” to correct a typo.  Appropriate correction is required.  This objection applies to claim 4 that depends upon claim 3. 
Claim 5 at line 5 needs to be changed from “the presence of the user” to “presence of the user” to correct a lack of antecedent basis issue.  This change would provide proper antecedent basis for “the presence” in claim 5 at line 6.  Appropriate correction is required.  This objection applies to claims 6-7 that depends upon claim 5. 
	Claim 15 at line 3 needs to be changed from “a user device associated the with user” to “a user device associated with the user” to correct a typo.  Appropriate correction is required.  This objection applies to claim 16 that depends upon claim 15. 
Claim 16 at line 5 needs to be changed from “the presence of the user” to “presence of the user” to correct a lack of antecedent basis issue.  This change would provide proper antecedent basis for “the presence” in claim 16 at line 6.  Appropriate correction is required.  
Claim Rejections – 35 USC §112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 11 at line 8 includes the limitation “the detection”, however it is unclear whether applicant is referring to “detecting, by a set of drive sense circuits of the plurality of drive sense circuits, a change in electrical characteristics of a set of electrodes of the plurality of electrodes” in claim 1 at lines 4-5; “detecting, by the processing module, whether one or more objects are on the interactive surface” in claim 11 at line 3; “detecting, by the processing module, whether one or more other personalized display areas are generated on the interactive surface” in claim 11 at lines 4-5”; “detecting, by the processing module, whether one or more other personalized display areas are generated on the interactive surface” in claim 11 at lines 4-5; or “when one or more of: the one or more objects and the one or more other personalized display areas are detected” in claim 11 at lines 6-7.  Appropriate correction is required.  For purposes of applying prior art, examiner is interpreting this limitation as “the detection of the one or more of: the one or more objects and the one or more other personalized display areas”.
6.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 23 at line 8 includes the limitation “the detection”, however it is unclear whether applicant is referring to “detecting whether one or more objects are on the interactive surface” in claim 23 at line 3; “detecting whether one or more other personalized display areas are generated on the interactive surface” in claim 23 at lines 4-5; or “when one or more of: the one or more objects and the one or more other personalized display areas are detected” in claim 11 at lines 6-7.  Appropriate correction is required.  For purposes of applying prior art, examiner is interpreting this limitation as “the detection of the one or more of: the one or more objects and the one or more other personalized display areas”.
Claim Rejections – 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-7, 9, 13-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 1, Oda discloses a method (FIGs. 1, 2, 4: 1; ¶¶0065, 0070, 0074-0075, 0097-0098) comprises: 
transmitting, by a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098); 
detecting, by a set(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074); 
interpreting, by a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) in close proximity to an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4: USER A; ¶¶0069, 0097-0098); 
determining, by the processing module(4, 40, 300A)(FIGs. 1-2: 33A, 34A; ¶¶0074-0075, 0077, 0093-0094, 0102), a position of the user(USER A)(FIGs. 2, 4: USER A’s finger; ¶¶0093, 0097-0098 – a position of a user’s finger(s) may be considered to be a position of the user) based on the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097);
determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0077, 0093-0094, 0102), an available display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) of the interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098); and 
generating (FIG. 1: 4; ¶¶0098-0099), by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), a personalized display area(ArA)(FIG. 4; ¶¶0098-0099) within the available display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) based on the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098).

As to claim 2, Oda discloses the method of claim 1, as applied above.
Oda further discloses wherein the interpreting the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) comprises: determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), that the change in the electrical characteristics (FIG. 1, 4: 11Y61, 12X6; ¶¶0075, 0093, 0097) is caused by a signal having a unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074), wherein the unique frequency is associated with the user(USER A)(FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0065, 0074, 0097-0098). 

As to claim 3, Oda discloses the method of claim 2, as applied above.
Oda further discloses wherein the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0065, 0074) is associated with the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) by one or more of: a user device(2A)(FIG. 1; ¶0064) associated the with user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064, 0097-0099), wherein the user device(2A)(FIG. 1; ¶0064) is transmitting the signal (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074); and a pressure sensor, wherein the pressure sensor transmits the signal when the user applies pressure to the pressure sensor.

As to claim 4, Oda discloses the method of claim 3, as applied above.
Oda further discloses wherein the determining the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) comprises one or more of: interpreting, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) to determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}, thus determinations are made that the touch is at a position {FIG. 2: 11Y61 and 12X6} and that that the touch corresponds to a unique person {FIG. 2: USER A} and these determinations are combined to determine the touch position of the user), wherein the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) corresponds to the position (FIGs. 2, 4: USER A; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}); and interpreting, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) to determine the presence of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098), wherein the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102) further interprets the presence to determine the position (FIGs. 2, 4: USER A; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}, thus determinations are made that the touch is at a position {FIG. 2: 11Y61 and 12X6} and that the touch position corresponds to a unique person {FIG. 2: USER A} and these determinations are combined to thereby determine the touch position of the user). 

As to claim 5, Oda discloses the method of claim 1, as applied above.
Oda further discloses wherein the interpreting the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) comprises: determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), that the change in the electrical characteristics (FIG. 1, 4: 11Y61 and 12X6; ¶¶0075, 0093, 0097) is caused by an input by the user(USER A)(FIGs. 1, 2, 4: 2A; ¶¶0063, 0093, 0097-0098).

As to claim 6, Oda discloses the method of claim 5, as applied above.
Oda further discloses wherein the input includes one or more of: a touch input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0093, 0097-0098); and a user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098).

As to claim 7, Oda discloses the method of claim 6, as applied above.
Oda further discloses wherein the determining the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) comprises one or more of: interpreting, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the touch input as a command (FIGs. 2, 4: USER A; ¶¶0092-0093 and 0097-0099), wherein the command (FIGs. 2, 4: USER A; ¶¶0092-0093 and 0097-0099) indicates one or more of: the position of the user(USER A)(FIGs. 2, 4; ¶¶0092-0093 and 0097-0099) and an orientation of the user; and interpreting, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the user device input user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098), wherein the user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098) indicates one or more of: the position of the user(USER A)(FIGs. 2, 4; ¶¶0092-0093 and 0097-0099) and the orientation of the user. 

As to claim 9, Oda discloses the method of claim 1 as applied above.
Oda further discloses further comprises: determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) based on sensed data (FIG. 1, 4: 11Y61 and 12X6; ¶¶0074-0075, 0093, 0097), wherein the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) includes one or more of: one or more sensors(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0074-0075, 0093, 0097) and one or more antennas for generating the sensed data (FIG. 1, 4: 11Y61 and 12X6; ¶¶0074-0075, 0093, 0097). 

As to claim 13, Oda discloses an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0065, 0070, 0074-0075, 0097-0098) comprises: 
an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) including a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074);
a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) coupled to the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074), wherein the plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) are operable to transmit a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074), and wherein a set of drive sense circuits(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) are operable to detect (FIG. 1, 4: horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6; ¶¶0075, 0093, 0097) a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074);
memory (¶0102); and
a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) operably coupled to the memory (¶0102) and the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), wherein the processing module(4, 40, 300A)(FIGs. 1-2: 33A, 34A; ¶¶0074-0075, 0077, 0093-0094, 0102) is operable to: 
interpret (FIG. 1, 2: 4, 40, 300A; ¶¶0074-0075, 0093-0094, 0102) the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) in close proximity to the interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097); 
determine (FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0077, 0093-0094, 0102) a position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) based on the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097); 
determine (FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0077, 0093-0094, 0102) an available display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) of the interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098); and 
generate (4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0098-0099, 0102) a personalized display area(ArA)(FIG. 4; ¶¶0098-0099) within the available display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) based on the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098).

As to claim 14, Oda discloses the interactive display device of claim 13, as applied above.
Oda further discloses wherein the processing module(FIG. 1, 2: 4, 40, 300A; ¶¶0074-0075, 0093-0094, 0102) is operable to interpret the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) by: determining that the change in the electrical characteristics (FIG. 1, 4: 11Y61, 12X6; ¶¶0075, 0093, 0097) is caused by a signal having a unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074), wherein the unique frequency is associated with the user(USER A)(FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0065, 0074). 

As to claim 15, Oda discloses the interactive display device of claim 14, as applied above.
Oda further discloses wherein the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0065, 0074) is associated with the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) by one or more of: a user device(2A)(FIG. 1; ¶0064) associated the with user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064), wherein the user device(2A)(FIG. 1; ¶0064) is transmitting the signal (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074); and a pressure sensor, wherein the pressure sensor transmits the signal when the user applies pressure to the pressure sensor.

As to claim 16, Oda discloses the interactive display device of claim 15, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) is operable to determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) by one or more of: interpreting the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) to determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}, thus determinations are made that the touch is at a position {FIG. 2: 11Y61 and 12X6} and that that the touch corresponds to a unique person {FIG. 2: USER A} and these determinations are combined to determine the touch position of the user), wherein the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) corresponds to the position (FIGs. 2, 4: USER A; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}); and interpreting the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) to determine the presence of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098), wherein the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094) further interprets the presence to determine the position(FIGs. 2, 4: USER A; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}, thus determinations are made that the touch is at a position {FIG. 2: 11Y61 and 12X6} and that the touch position corresponds to a unique person {FIG. 2: USER A} and these determinations are combined to thereby determine the touch position of the user). 

As to claim 17, Oda discloses the interactive display device of claim 13, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094) is operable to interpret the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) by: determining that the change in the electrical characteristics (FIG. 1, 4: 11Y61 and 12X6; ¶¶0075, 0093, 0097) is caused by an input by the user(USER A)(FIGs. 1, 2, 4: 2A; ¶¶0063, 0093, 0097-0098).

As to claim 18, Oda discloses the interactive display device of claim 17, as applied above.
Oda further discloses wherein the input includes one or more of: a touch input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0093, 0097-0098); and a user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098).

As to claim 19, Oda discloses the interactive display device of claim 18, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094) is operable to determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) by one or more of: interpreting the touch input as a command (FIGs. 2, 4: USER A; ¶¶0092-0093 and 0097-0099), wherein the command (FIGs. 2, 4: USER A; ¶¶0092-0093 and 0097-0099) indicates one or more of: the position of the user(USER A)(FIGs. 2, 4; ¶¶0092-0093 and 0097-0099) and an orientation of the user; and interpreting the user device(2A)(FIG. 1; ¶¶0063-0064) input(FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098), wherein the user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098) indicates one or more of: the position of the user(USER A)(FIGs. 2, 4; ¶¶0092-0093 and 0097-0099) and the orientation of the user.

As to claim 21, Oda discloses the interactive display device of claim 13, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094) is further operable to: determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) based on sensed data (FIG. 1, 4: 11Y61 and 12X6; ¶¶0074-0075, 0093, 0097), wherein the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) includes one or more of: one or more sensors(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0074-0075, 0093, 0097) and one or more antennas for generating the sensed data (FIG. 1, 4: 11Y61 and 12X6; ¶¶0074-0075, 0093, 0097).
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 1, 11, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0026011 A1 to Wang et al. (“Wang”) in view of U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
           
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	As to claim 1, Wang discloses a method (FIG. 32; ¶0750) comprises: 
	an interactive display device(2800)(FIG. 28; ¶¶0750-0752);
interpreting, by a processing module(2810)(FIG. 28; ¶0752) of the interactive display device(2800)(FIG. 28; ¶¶0750-0752), an input by a user (¶¶0751, especially – “The windows indicate displaying areas where the users input content and indicate portions of the touch panel 2820”; 0752) of the interactive display device(2800)(FIG. 28; ¶¶0750-0752) in close proximity to an interactive surface (FIG. 28: 2820; ¶¶0727, 0750-0752) of the interactive display device(2800)(FIG. 28; ¶¶0750-0752); 
determining, by the processing module(2810)(FIG. 28; ¶0752), a position of the user based on the input by the user (¶¶0751-0752);
determining, by the processing module(2810)(FIG. 28; ¶0751), an available display area (¶0751) of the interactive surface (FIG. 28: 2820; ¶¶0750-0752); and 
generating, by the processing module(2810)(FIG. 28; ¶0752), a personalized display area(window)(FIG. 32: 3210; ¶¶0751-0752) within the available display area (FIG. 28: 2820, ¶0751) based on the position of the user (FIG. 32: 3210, 3220; ¶¶0751-0752).
Wang does not expressly disclose transmitting, by a plurality of drive sense circuits of an interactive display device, a plurality of signals on a plurality of electrodes of the interactive display device; transmitting, by a plurality of drive sense circuits of an interactive display device, a plurality of signals on a plurality of electrodes of the interactive display device; 
detecting, by a set of drive sense circuits of the plurality of drive sense circuits, a change in electrical characteristics of a set of electrodes of the plurality of electrodes; 
interpreting, by a processing module of the interactive display device, the change in the electrical characteristics of the set of electrodes to be caused by a user of the interactive display device in close proximity to an interactive surface of the interactive display device; 
determining, by the processing module, a position of the user based on the change in the electrical characteristics of the set of electrodes.
Oda discloses transmitting, by a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098); 
transmitting, by a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098); 
detecting, by a set(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074); 
interpreting, by a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) in close proximity to an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4: USER A; ¶¶0069, 0097-0098); 
determining, by the processing module(4, 40, 300A)(FIGs. 1-2: 33A, 34A; ¶¶0074-0075, 0077, 0093-0094, 0102), a position of the user(USER A)(FIGs. 2, 4: USER A’s finger; ¶¶0093, 0097-0098 – a position of a user’s finger(s) may be considered to be a position of the user) based on the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wang with Oda to provide a method that allows multiple users to simultaneously view and/or manipulate content using both of their hands (FIG. 4; ¶¶0065, 0093, 0097-0098).

As to claim 11, Wang and Oda teach the method of claim 1 as applied above.
Wang and Oda further teach wherein the determining the available display area(Wang: ¶0751, especially – “The processor 2810 allocates the windows so that the windows do not overlap one another.  The processor 2810 may allocate the windows so that sizes of the windows are different from one another according to the positions of the users”; Oda: FIG. 4: area of 101S corresponding to ArA; ¶¶0098-0099) of the interactive surface(Wang: FIG. 28: 2820; ¶¶0727, 0750-0752; Oda: FIGs. 1, 2, 4: 100, 100s; ¶¶0073, 0087, 0093, 0097-0098) comprises: 
detecting, by the processing module(Wang: FIG. 28: 2810; ¶¶0751-0752; Oda: FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0093-0094), whether one or more objects(Oda: FIGs. 1, 2, 4, 6: fingers; ¶¶0063, 0093, 0097-0098, 0114) are on the interactive surface(Wang: FIG. 28: 2820; ¶¶0727, 0750-0752; Oda: FIGs. 1, 2, 4: 100, 100s; ¶¶0073, 0087, 0093, 0097); 
detecting, by the processing module (Wang: FIG. 28: 2810; ¶¶0751-0752; Oda: FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0093-0094), whether one or more other personalized display areas are generated on the interactive surface (Wang: FIG. 28: 2820, 0727, 0750-0752; Oda: FIGs. 1, 4: ArB, 100, 100S; ¶¶0073, 0087, 0093, 0097, 0101, 0114-0115); and when one or more of: the one or more objects(Oda: FIGs. 1, 2, 4: fingers; ¶¶0063, 0093, 0097-0098, 0114) and the one or more other personalized display areas are detected (Wang: ¶0751; Oda: FIGs. 4, 6: ArB; ¶¶0101, 0114-0115): determining, by the processing module(Wang: FIG. 28: 2810; ¶0751; Oda: FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0093-0094), the available display area based on the detection1(Wang: ¶¶0751-0752; Oda: FIGs. 1-2, 4, 6: area of 101S corresponding to ArA, ArB, fingers; ¶¶0063, 0093, 0097-0099, 0101, 0114-0115). 
The motivation to combine Oda is set forth above for claim 1.
As to claim 13, Wang discloses an interactive display device(2800)(FIG. 28; ¶¶0750-0752) comprises: 
an interactive surface (FIG. 28: 2800; ¶¶0750-0752);
memory(2830)(FIG. 28; ¶0727); and
a processing module(2810)(FIG. 28; ¶0727) operably coupled to the memory(2830)(FIG. 28: 2810; ¶0727), wherein the processing module(2810)(FIG. 28; ¶0727) is operable to: 
interpret an input by a user (¶¶0751, especially – “The windows indicate displaying areas where the users input content and indicate portions of the touch panel 2820”; 0752) of the interactive display device(2800)(FIG. 28: 2810; ¶¶0750-0752) in close proximity to the interactive surface (FIG. 28: 2800; ¶¶0750-0752); 
determine a position of the user based on the input by the user (FIG. 28: 2810; ¶¶0751-0752); 
determine an available display area of the interactive surface (FIG. 28: 2800; ¶¶0750-0752); and 
generate a personalized display area(window)(FIG. 32: 3210; ¶0751) within the available display area (FIG. 28: 2820, ¶0751) based on the position of the user (FIG. 32: 3210, 3220; ¶¶0751-0752).
Wang does not expressly disclose an interactive surface including a plurality of electrodes;
a plurality of drive sense circuits coupled to the plurality of electrodes, wherein the plurality of drive sense circuits are operable to transmit a plurality of signals on the plurality of electrodes, and wherein a set of drive sense circuits of the plurality of drive sense circuits are operable to detect a change in electrical characteristics of a set of electrodes of the plurality of electrodes; and
a processing module operably coupled to the plurality of drive sense circuits, wherein the processing module is operable to: 
interpret the change in the electrical characteristics of the set of electrodes to be caused by a user of the interactive display device in close proximity to the interactive surface; 
determine a position of the user based on the change in the electrical characteristics of the set of electrodes.
Oda discloses an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) including a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074);
a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) coupled to the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074), wherein the plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) are operable to transmit a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074), and wherein a set of drive sense circuits(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) are operable to detect (FIG. 1, 4: horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6; ¶¶0075, 0093, 0097) a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074); and
a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) operably coupled to the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), wherein the processing module(4, 40, 300A)(FIGs. 1-2: 33A, 34A; ¶¶0074-0075, 0077, 0093-0094, 0102) is operable to: 
interpret (FIG. 1, 2: 4, 40, 300A; ¶¶0074-0075, 0093-0094, 0102) the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) in close proximity to the interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097); 
determine (FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0077, 0093-0094, 0102) a position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) based on the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wang with Oda to provide an interactive display device that allows multiple users to simultaneously view and/or manipulate content using both of their hands (FIG. 4; ¶¶0065, 0093, 0097-0098).

As to claim 23, Wang and Oda teach the interactive display device of claim 13, as applied above.  
Wang and Oda further teach wherein the processing module (Wang: FIG. 28: 2810; ¶0751; Oda: FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0093-0094) is operable to determine the available display area of the interactive surface by: detecting whether one or more objects are on the interactive surface (Wang: FIG. 28: 2820; ¶¶0727, 0750-0752; Oda: FIGs. 1-2, 4, 6: area of 101S corresponding to ArA, fingers; ¶¶0063, 0093, 0097-0099, 0101, 0114-0115); detecting whether one or more other personalized display areas are generated on the interactive surface (Wang: FIG. 28: 2820; ¶¶0727, 0750-0752; Oda: FIGs. 1-2, 4, 6: area of 101S corresponding to ArA, ArB, fingers; ¶¶0063, 0093, 0097-0099, 0101, 0114-0115); and when one or more of: the one or more objects and the one or more other personalized display areas are detected (Wang: ¶¶0751-0752; Oda: FIGs. 1-2, 4, 6: area of 101S corresponding to ArA, fingers; ¶¶0063, 0093, 0097-0099, 0101, 0114-0115), the processing module is operable to: determine the available display area based on the detection2 (Wang: FIG. 28: 2810; ¶¶0751-0752; Oda: FIGs. 1-2, 4, 6: 4, 40, 300A, area of 101S corresponding to ArA, ArB, fingers; ¶¶0063, 0074-0075, 0093-0094, 0097-0099, 0101, 0114-0115). 
11.	Claim 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”) as applied to claim 1, in view of U.S. Patent Pub. No. 2016/0240173 A1 to Bostick et al. (“Bostick”).
As to claim 8, Oda discloses the method of claim 1 as applied above.
Oda further discloses further comprises: determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094), the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098), the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098).
Oda does not expressly disclose further comprises: determining, by the processing module, the position of the user based on imaging data, wherein the interactive display device includes one or more cameras for capturing the imaging data.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Bostick discloses further comprises: determining, by the processing module(120: 122, 130)(FIG. 3; ¶0026), the position of the user(112)(FIG. 3; ¶¶0023, 0037) based on imaging data (FIG. 3: 150; ¶¶0023, 0037 – a camera inherently creates imaging data), wherein the interactive display device(2)(FIGs. 1-2; ¶¶0021-0023) includes one or more cameras(150)(FIG. 3; ¶¶0023, 0037) for capturing the imaging data (FIG. 3: 150; ¶¶0023, 0037).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Bostick to provide a method that displays content adjusted to the point of view of a user (¶¶0023, 0037).

As to claim 20, Oda discloses the interactive display device of claim 13, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094) is further operable to: determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098), the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098).
Oda does not expressly disclose wherein the processing module is further operable to: determine the position of the user based on imaging data, wherein the interactive display device includes one or more cameras for capturing the imaging data. 
Bostick discloses wherein the processing module(120: 122, 130)(FIG. 3; ¶0026) is further operable to: determine the position of the user(112)(FIG. 3; ¶¶0023, 0037) based on imaging data(FIG. 3: 150; ¶¶0023, 0037 – a camera inherently creates imaging data), wherein the interactive display device(2)(FIGs. 1-2; ¶¶0021-0023) includes one or more cameras(150)(FIG. 3; ¶¶0023, 0037) for capturing the imaging data (FIG. 3: 150; ¶¶0023, 0037).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Bostick to provide an interactive display device that displays content adjusted to the point of view of a user (¶¶0023, 0037).
12.	Claim 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”) as applied to claims 1 and 13 above, in view of U.S. Patent Pub. No. 2012/0060127 A1 to Ilmonen.
As to claim 10, Oda discloses the method of claim 1, as applied above.
Oda further discloses where the position of the user(USER A)(FIGs. 2, 4: USER A’s finger; ¶¶0093, 0097-0098 – a position of a user’s finger(s) may be considered to be a position of the user) may include multiple fingers (¶0093).
Oda does not expressly disclose wherein the position of the user corresponds to a predetermined orientation of the user.
Ilmonen discloses wherein the position of the user corresponds to a predetermined orientation of the user (¶¶0012, 0016, 0051; claim 1)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Ilmonen to provide a method that displays content according to a user’s orientation (¶¶0012, 0030).

As to claim 22, see the above analysis of claim 10 as these claims include identically same additional limitations.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Ilmonen to provide an interactive display device that displays content according to a user’s orientation (¶¶0012, 0030).
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”) in view of U.S. Patent Pub. No. 2019/0026011 A1 to Wang et al. (“Wang”).
As to claim 12, Oda discloses a method (FIGs. 1, 2, 4: 1; ¶¶0065, 0070, 0074-0075, 0097-0098) comprises: transmitting, by a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), a plurality of signals(FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098); 
detecting, by a set(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097)  of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074); 
interpreting, by a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user input (FIGs. 1, 2, 4: USER A; ¶¶0063, 0093, 0097-0098) in close proximity to an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), wherein the user input (FIGs. 1, 2, 4: USER A; ¶¶0063, 0093, 0097-0098) indicates creation of a personalized display area(ArA)(FIG. 4; ¶¶0097-0099) for a user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064, 0097-0099) on a display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) of the interactive display device(1)(FIGs. 1, 2, 4: 100, 100s; ¶¶0069, 0073, 0087, 0093, 0097-0098); 
determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0098-0099, 0102), a command of the user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064, 0097-0099) based on the user input (FIGs. 1, 2, 4: USER A; ¶¶0063, 0093, 0097-0098); and
generating, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0098-0099, 0102), the personalized display area(ArA)(FIG. 4; ¶¶0098-0099) on the display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) based on the command of the user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064, 0097-0099).
Oda does not expressly disclose determining, by the processing module, orientation of the user based on the user input; and generating, by the processing module, the personalized display area on the display area based on the orientation of the user. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image7.png
    2961
    4368
    media_image7.png
    Greyscale

Wang discloses determining, by the processing module(2810)(FIG. 28; ¶¶0046, 0727), orientation of the user based on the user input (¶¶0065-0066, 0234, especially – “The viewing direction may also be determined via a handwriting characteristic of the viewer or may be designated by the viewer”); and generating, by the processing module(2810)(FIG. 28; ¶¶0046, 0727), the personalized display area(content shown in thumbnail)(FIG. 6; ¶0234) on the display area(2820)(FIG. 28; ¶0728) based on the orientation of the user (¶¶0065-0066, 0234).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Bostick to provide a method that displays content in a user’s personalized display area according to a user’s viewing direction (FIG. 28: KIFO; ¶¶0065-0066, 0234).
Other Relevant Prior Art
14.	Other relevant prior art includes:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(i)	U.S. Patent No. 6,498,590 B1 to Dietz et al. discloses an interactive touch display table(101)(FIG. 1; col 2, ln 55-61) and conductive chairs(121-122)(FIG. 1; col 3, ln 10-18) that causes capacitive coupling between the chairs and transmitters and(120)(FIG. 1; col 4, ln 66) and receivers(200)(FIG. 1; col 4, ln 66) via the users’ fingers or conductive pointers (col 4, ln 64 to col 5, ln 1) touching antennas(105)(FIG. 1; col 2, ln 58-59), which are driven at different frequencies (col 5, ln 58-59), to determine the user’s locations (col 5, ln 4-7).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2017/0228062 A1 to Hristov et al. discloses a mutual capacitance touch sensor array(10)(FIG. 2; ¶0225) that identifies a touch location as well as the source of the touch coming from a person sitting in a chair (38)(FIG. 2; ¶¶0015, 0038, 0042) using a signal source(33)(FIG. 2; ¶0043) having a frequency (FIG. 2: 33; ¶0043).
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As stated above, examiner is interpreting the limitation “detection” as “the detection of the one or more of: the one or more objects and the one or more other personalized display areas”.
        2 As stated above, examiner is interpreting the limitation “detection” as “the detection of the one or more of: the one or more objects and the one or more other personalized display areas”.